Citation Nr: 0914872	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  07-39 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for ischemic heart disease.

2.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from January 1971 to 
April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board notes that, per his request, the Veteran was 
scheduled for a hearing before a Decision Review Officer 
(DRO) at the RO in February 2008; however, in January 2008, 
he cancelled his hearing request.  Thereafter, in February 
2008, he requested that his hearing be rescheduled.  As such, 
the Veteran was scheduled for another hearing in June 2008.  
Prior to his hearing in June 2008, the Veteran cancelled his 
hearing request and indicated that he wished for his appeal 
to be forwarded to the Board.  Therefore, the Board considers 
the Veteran's request for a DRO hearing to be withdrawn.

In October 2008, the Veteran filed claims for service 
connection for right radiculopathy, bilateral carpal tunnel 
syndrome, and mood disorder, as secondary to service-
connected diabetes mellitus.  Such issues are referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  Ischemic heart disease is manifested by a workload of 5 
to 7 METs and an ejection fraction of 65 percent, with at 
least monthly angina and dyspnea on moderate exertion, 
without evidence of congestive heart failure or left 
ventricle dysfunction.

2.  Diabetes mellitus is manifested by the necessity of oral 
medication for control; a restricted diet; monthly, or less 
frequent, visits to a diabetic care provider; and peripheral 
neuropathy of all four extremities resulting in no more than 
mild incomplete paralysis of the relevant nerves, without 
regulation of activities; episodes of ketoacidosis or 
hypoglycemia resulting in hospitalization; or any additional 
manifestations.

3.  The Veteran is service-connected for ischemic heart 
disease, evaluated as 30 percent disabling; diabetes 
mellitus, evaluated as 20 percent disabling; peripheral 
neuropathy of the left upper extremity, evaluated as 10 
percent disabling; peripheral neuropathy of the right upper 
extremity, evaluated as 10 percent disabling; peripheral 
neuropathy of the left lower extremity, evaluated as 10 
percent disabling; and peripheral neuropathy of the right 
lower extremity, evaluated as 10 percent disabling; resulting 
in a combined 70 percent disability evaluation.  

4.  The Veteran is not unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for ischemic heart disease have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (2008).

2.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2008).

3.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The Board observes that VCAA notice had also previously 
required that the claimant be requested to provide any 
evidence in her or his possession that pertains to the claim, 
see Pelegrini v. Principi, 18 Vet. App. 112 (2004); however, 
for claims pending on or after May 30, 2008, as is the case 
here, 38 C.F.R. § 3.159 has been amended to eliminate such 
requirement.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Regarding the evidence and information necessary to 
substantiate the Veteran's claim of entitlement to an 
increased rating, the Board notes that section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini, the Court held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim for VA benefits.  

Relevant to the Veteran's claim for an initial rating in 
excess of 30 percent for ischemic heart disease, he was 
provided a VCAA letter in May 2007 that advised him of the 
evidence and information necessary to substantiate his 
underlying service connection claim, his and VA's respective 
duties in obtaining evidence in support of such claim, and 
the evidence and information necessary to establish a 
disability rating and an effective date.  Thereafter, in an 
August 2007 decision, service connection was granted for 
ischemic heart disease and an initial 30 percent disability 
rating was assigned, effective April 24, 2007, the date VA 
received the Veteran's claim.  Thereafter, he entered a 
notice of disagreement as to the propriety of the initially 
assigned disability rating.  In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven.  As such, no additional 38 U.S.C.A. § 5103(a) 
notice is required because the purpose that the notice is 
intended to serve has been fulfilled.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, no further notice is needed 
under the VCAA with respect to the Veteran's initial rating 
claim.

Pertinent to the Veteran's claim of entitlement to a rating 
in excess of 20 percent for diabetes mellitus and a TDIU, a 
May 2007 letter, sent prior to the initial unfavorable AOJ 
decision issued in August 2007, advised the Veteran of the 
evidence that VA would attempt to obtain and what evidence he 
was responsible for identifying or submitting to VA.  The 
letter also informed the Veteran of the evidence and 
information necessary to establish a disability rating and an 
effective date in accordance with Dingess/Hartman, supra.  
Additionally, pertinent to his TDIU claim, the May 2007 
letter informed him of the evidence and information necessary 
to substantiate such claim.

Relevant to the evidence and information necessary to 
substantiate the Veteran's claim for an increased rating for 
his diabetes mellitus, he was sent a letter in June 2008 that 
complied with the requirements articulated in Vazquez-Flores, 
supra.  While the June 2008 letter was issued after the 
initial rating decision in August 2007, the United States 
Court of Appeals for the Federal Circuit has held that VA 
could cure such a timing problem by readjudicating the 
Veteran's claim following a compliant VCAA notification 
letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. 
Cir. 2006).  The Court clarified that the issuance of a 
statement of the case could constitute a readjudication of 
the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  In the instant case, after the June 2008 VCAA 
letter was issued, the Veteran's increased rating claim was 
readjudicated in the July 2008, August 2008, and September 
2008 supplemental statements of the case.  Therefore, any 
defect with respect to the timing of the VCAA notice has been 
cured and the Board finds that VA has fully complied with its 
duty to notify. 

Relevant to the duty to assist, VA treatment and private 
medical records have been obtained and considered.  The 
Veteran has not identified any additional, outstanding 
records necessary to decide his pending appeal.  
Additionally, the Veteran was provided with a VA examinations 
in June 2007 in order to adjudicate his claims.  While the 
Veteran has repeatedly requested to be reexamined, he has not 
argued that the examinations are inadequate for rating 
purposes or are deficient in any other manner.  

The Board notes that, in September 2002, approximately four 
and a half years prior to April 2007, when the Veteran filed 
his claim in the instant appeal, he was awarded Social 
Security Administration (SSA) disability benefits.  
Specifically, the SSA decision reflects that the Veteran is 
unemployable due to his nonservice-connected disabilities of 
herniated nucleus pulposus C4/C5, C5/C6, and C6/C7, C5 and C7 
right radiculopathy, osteoarthritis of the spine, bilateral 
carpal tunnel syndrome, bronchial asthma, and a mood 
disorder.  The underlying medical records used to reach such 
decision were discussed and cited in SSA's decision.  In 
reviewing these documents, the Board notes that some of the 
medical records are in Spanish and no English translation is 
included in the claims file.  However, the Board finds that 
it is not necessary to translate such documents prior to 
rendering a decision in the instant appeal because the SSA 
records predate the diagnosis of any service-connected 
disorder.  In this regard, the Board notes that the Veteran 
is service-connected for diabetes mellitus, which was 
diagnosed in 2003, and manifestations and secondary 
disabilities resulting from diabetes.  Moreover, the SSA 
records pertain to nonservice-connected disorders and are 
therefore irrelevant in the instant appeal.  As such, the 
Board finds that there is no violation of the duty to assist 
by VA in this regard.  See Loving v. Nicholson, 19 Vet. App. 
96 (2005).  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least since any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claims.

II.  Increased Rating Claims 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibits symptoms that would warrant different 
evaluations during the course of the appeal, the assignment 
of staged ratings is appropriate.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 



Ischemic Heart Disease

The Veteran's ischemic heart disease is currently evaluated 
as 30 percent disabling pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7005.  The Veteran contends that his ischemic 
heart disease is worse than the currently assigned evaluation 
and, therefore, he is entitled to a rating in excess of 30 
percent for such disability.

Disability ratings of the cardio-vascular system are 
addressed under 38 C.F.R. § 4.104.  Such provides that one 
MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  Note 
(2).

Diagnostic Code 7005 provides that a 30 percent rating is 
warranted with documented coronary artery disease resulting 
in a workload of greater than 5 METs but not greater than 7 
METs that results in dyspnea, fatigue, angina, dizziness, or 
syncope; or, there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  

A 60 percent rating is warranted where there is more than one 
episode of acute congestive heart failure in the past year; 
or where a workload of greater than 3 METS but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope; or where there is left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  In this 
regard, Diagnostic Code 7005 does not require, in order for a 
claimant to receive a 60 percent rating based on left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent, a separate showing of left ventricular dysfunction 
in addition to an ejection fraction of 30 to 50 percent.  
Otero-Castro v. Principi, 16 Vet. App. 375, 382 (2002).  A 
100 percent rating requires chronic congestive heart failure, 
or; workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.  

The Board finds that the Veteran's ischemic heart disease is 
manifested by a workload of 5 to 7 METs and an ejection 
fraction of 65 percent, with at least monthly angina and 
dyspnea on moderate exertion, without evidence of congestive 
heart failure or left ventricle dysfunction.

At the Veteran's June 2007 VA examination, it was noted that 
the Veteran experienced episodes of a burning sensation on 
left upper hemithorax with spontaneous relief.  Such is 
sometimes associated with lightheadedness.  The Veteran 
treated his heart condition with medication. There was no 
history of hospitalization, surgery, cardiac neoplasm, 
myocardial infarction, congestive heart disease, rheumatic 
heart disease, hypertensive heart disease, syphilitic heart 
disease, endocarditis, pericarditis, syncope, fatigue, or 
dizziness.  It was observed that the Veteran experienced 
angina monthly or more frequently and dyspnea on moderate 
exertion.  Upon physical examination, jugular venous 
distention, murmur, click, and pericardial rub were absent.  
Heart sounds were present S1, S2, and the rhythm was regular.  
Upon a stress test, the Veteran's estimated METs were 5 to 7.  
Left ventricle dysfunction was tested and the ejection 
fraction was greater than 50 percent.  The heart size was 
normal based on an echocardiogram.  The Veteran had a 
negative pharmacologic cardiovascular stress test for 
ischemia.  Upon a myocardial perfusion study, the impression 
revealed scintigraphic evidence of mild reversible perfusion 
changes and inferior wall of the left ventricle suggestive of 
dobutamine-induced myocardial ischemia.  It was also noted 
that the Veteran had adequate left ventricular function post-
stress.  An echocardiogram demonstrated an ejection fraction 
of 65 percent and was determined to be without abnormalities.  
A chest X-ray showed no significant acute cardiopulmonary 
abnormality.

VA treatment records reflect treatment for the Veteran's 
coronary arteriosclerosis and hypertensive vascular disease.  
In July 2007, the Veteran sought treatment for four episodes 
of atypical chest pain.  The examination was unremarkable and 
there were no electrocardiogram findings that suggested 
myocardial infarction scar.  In February 2008, the Veteran 
complained of episodes of a retrosternal burning sensation.  
A chest X-ray revealed an elongated aorta and the Veteran 
underwent a cardiac catheterization.  Following the 
procedure, the Veteran had normal sinus rhythm and medical 
therapy was recommended.

Based on the foregoing, the Board finds that the Veteran is 
not entitled to an initial rating in excess of 30 percent for 
his ischemic heart disease.  Specifically, there is no 
evidence that the Veteran has had more than one episode of 
acute congestive heart failure in the past year.  In fact, he 
has denied any history of congestive heart failure.  
Additionally, there is no evidence that a workload of greater 
than 3 METS but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope.  Rather, the 
Veteran's estimated METs are 5 to 7 and he experiences at 
least monthly angina and dyspnea on moderate exertion.  
Finally, there is no evidence of left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  In this 
regard, the Board notes that there is no evidence that the 
Veteran has left ventricular dysfunction.  Additionally, the 
June 2007 VA examination revealed an ejection fraction of 65 
percent.  Therefore, the Veteran is not entitled to an 
initial rating in excess of 30 percent for his service-
connected heart disability. 

Diabetes Mellitus

The Veteran's diabetes mellitus is currently evaluated as 20 
percent disabling pursuant to 38 C.F.R. § 4.119, Diagnostic 
Code 7913.  The Veteran contends that his diabetes mellitus 
is worse than the currently assigned evaluation and, 
therefore, he is entitled to a rating in excess of 20 percent 
for such disability.

Diagnostic Code 7913 provides that diabetes mellitus 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet warrants a 20 percent evaluation.  
Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities warrants a 40 percent evaluation.  
Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated warrants a 60 percent evaluation.  
Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated warrants a 100 
percent evaluation.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Note (1) of Diagnostic Code 7913 provides that compensable 
complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under this diagnostic code.

The Board finds that the Veteran's diabetes mellitus is 
manifested by the necessity of oral medication for control; a 
restricted diet; monthly, or less frequent, visits to a 
diabetic care provider; and peripheral neuropathy of all four 
extremities resulting in no more than mild incomplete 
paralysis of the relevant nerves, without regulation of 
activities; episodes of ketoacidosis or hypoglycemia 
resulting in hospitalization; or any additional 
manifestations.

At the Veteran's June 2007 VA examination, it was noted that 
his diabetes mellitus had been stable since its onset.  Such 
was treated with oral medication.  There was no history of 
hospitalization or surgery associated with diabetes.  It was 
noted that there had been episodes of hypoglycemic reactions 
or ketoacidosis, but such did not require hospitalization.  
The Veteran indicated that he had two episodes of 
hypoglycemia approximately two months previously.  He visited 
his diabetic care provider monthly or less often.  He had 
been instructed to follow a restricted or special diet, but 
was not restricted in his ability to perform strenuous 
activities.  

VA treatment records reflect treatment for the Veteran's 
diabetes mellitus and complaints of leg numbness.  In 
November 2007 and March 2008, it was noted that the Veteran 
was following a diabetic diet and recently started on an 
exercise regimen.  

Based on the foregoing, the Board finds that the Veteran is 
not entitled to a rating in excess of 20 percent for his 
diabetes mellitus.  Specifically, while the Veteran controls 
his diabetes with oral medication and follows a restricted 
diet, there is no evidence that he must regulate his 
activities as a result of such disease.  Additionally, while 
the evidence reflects that the Veteran experienced two 
episodes of hypoglycemia in approximately April 2007, such 
did not require hospitalization.  Moreover, the Veteran 
visits his diabetic care provider monthly, or less often.  
Therefore, the Board finds that the Veteran is not entitled 
to an increased rating for his diabetes mellitus under the 
criteria articulated in Diagnostic Code 7913.

The Board notes that the Veteran's diabetes mellitus is also 
manifested by peripheral neuropathy of all four extremities, 
for which service connection is in effect and the Veteran is 
currently in receipt of a 10 percent rating for each 
extremity.  See Diagnostic Code 7913, Note (1).

Pertinent to the rating of neurologic conditions, the term 
"incomplete paralysis" indicates impairment of function of 
a degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or, at most, the moderate degree.  
38 C.F.R. § 4.124a, Note.  Neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  The maximum rating which may be assigned for 
neuritis not characterized by organic changes will be that 
for moderate, incomplete paralysis.  38 C.F.R. § 4.123.  
Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

Pertinent to the Veteran's peripheral neuropathy of the lower 
extremities, such is evaluated under Diagnostic Code 8520.  
Under such criteria, a 10 percent evaluation is warranted 
where there is mild incomplete paralysis of the sciatic 
nerve.  A 20 percent evaluation is warranted where there is 
moderate incomplete paralysis of the sciatic nerve.  A 40 
percent evaluation is assigned where there is moderately 
severe incomplete paralysis of the sciatic nerve.  A 60 
percent evaluation is warranted where there is severe 
incomplete paralysis of the sciatic nerve with marked 
muscular atrophy.  An 80 percent evaluation is assigned where 
there is complete paralysis of the sciatic nerve where the 
foot dangles and drops, there is no active movement possible 
of muscles blow the knee, and flexion of the knee is weakened 
or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 
8520.

Regarding the Veteran's peripheral neuropathy of the upper 
extremities, such is evaluated under Diagnostic Code 8515.  
Under such criteria, mild incomplete paralysis of the median 
nerve warrants a 10 percent evaluation for both the major and 
minor hands, moderate incomplete paralysis of the median 
nerve warrants a 30 percent evaluation for the major hand and 
a 20 percent evaluation for the minor hand, and severe 
incomplete paralysis of the median nerve warrants a 50 
percent evaluation for the major hand and a 40 percent 
evaluation for the minor hand.  Complete paralysis of the 
median nerve, with the hand inclined to the ulnar side, the 
index and middle fingers more extended than normal, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the place of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, inability to make a 
fist, and the index and middle finger remain extended; 
inability to flex the distal phalanx of the thumb, defective 
opposition and abduction of the thumb at the right angle to 
the palm; weakened flexion of the wrist; and pain with 
trophic disturbances warrants a 70 percent evaluation for the 
major hand and a 60 percent evaluation for the minor hand. 38 
C.F.R. § 4.124a.

As demonstrated by the evidence of record, the Veteran's 
peripheral neuropathy of all four extremities, as a 
manifestation of his diabetes mellitus, results in no more 
than mild incomplete paralysis of the relevant nerves.  
Specifically, at the Veteran's June 2007 VA diabetes mellitus 
examination, it was noted that he experiences loss of 
sensation, parathesia, and pain as a result of the peripheral 
neuropathy.  Upon neurologic examination, the Veteran had 
normal coordination, orientation, and memory.  Romberg's sign 
was negative.  There was no motor loss on either the right or 
left side.  Additionally, upon physical examination at the 
Veteran's June 2007 VA peripheral nerves examination, there 
was no muscle wasting or atrophy in any of the extremities.  
There was no motor dysfunction, hemi- or mono-paresis, ulnar 
drift, or fasciculations observed.  Manual muscle strength 
test was 5/5 C5 to T1 and L1 to S1 myotomes bilaterally.  
There was decreased sensation to pinprick and light touch 
discrimination.  There was also decreased vibration sense 
proximally and distally.  Deep tendon reflexes were 2+ in the 
biceps, triceps, brachioradialis, patellar, and Achilles.  
Nerve conduction studies revealed no evidence of peripheral 
neuropathy.  

As the Veteran's complaints are wholly sensory, the Board 
finds that the Veteran's peripheral neuropathy of each 
extremity results in no more than mild incomplete paralysis 
of the relevant nerves.  

Additionally, there is no evidence of any other 
manifestations of the Veteran's diabetes mellitus.  In this 
regard, the June 2007 VA examination reveals complaints that 
his vision is getting progressively worse, but upon physical 
examination, his visual fields were gross normally and he had 
normal reaction of pupils to light and accommodation.  
Moreover, in providing diagnoses relevant to the Veteran's 
diabetes manifestations, the examiner noted that there was no 
visual impairment.  Also, a May 2008 VA treatment record 
reflects that, at an eye examination, there was no evidence 
of diabetic changes.

Furthermore, upon examination in June 2007, there were no 
diabetic nephropathy or diabetic skin symptoms.  The Veteran 
did not have any symptoms of diabetic-related peripheral 
vascular disease in the lower extremities.  There were also 
no gastrointestinal or genitourinary symptoms relating to 
diabetes.  The Board notes that, insofar as his ischemic 
heart disease has been found to be related to his diabetes, 
rather an a manifestation of such, the Veteran has been 
separately service-connected for it and assigned a 30 percent 
rating.  

Therefore, the Board finds that the Veteran is not entitled 
to a rating in excess of 20 percent for his diabetes 
mellitus.  Additionally, the Board concludes that all 
manifestations of such disease have been properly 
acknowledged and evaluated.  

Other Considerations 

The Board has considered whether staged ratings under 
Fenderson and Hart, supra, as appropriate are warranted for 
the Veteran's service-connected disabilities on appeal; 
however, the Board finds that his symptomatology has been 
stable throughout the appeal period.  Therefore, assigning 
staged ratings is not warranted. 

An extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that, at the Veteran's June 
2006 VA examination, he reported that he had retired in 2000 
due to medical reasons.  Specifically, he indicated that he 
retired due to his diabetes mellitus and cervical and lumbar 
disc disease.  However, the examiner opined that the Veteran 
was able to obtain, perform, and secure a job requiring a 
light, sedentary and/or semi-sedentary duty work, which would 
allow him to adjust or change body position, with 
restrictions in pushing, pulling, lifting, or carrying 
objects more than 10 pounds repeatedly during an 8 hour day.  

Therefore, the Board finds no evidence that the Veteran's 
service-connected disabilities considered herein, either 
singularly or jointly, present such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The objective medical evidence 
of record shows that manifestations of the Veteran's service-
connected disabilities do not result in a marked functional 
impairment in any way or to a degree other than that 
addressed by VA's Rating Schedule.  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Thun v. Peake, 22 
Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the Veteran's claims.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal and his initial and increased rating claims 
must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  TDIU

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned, but on a 
different basis.  It is the established policy of VA that all 
Veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, at 
the RO level, rating boards are to submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration, all cases of Veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In the instant case, the Veteran is service-connected for 
ischemic heart disease, evaluated as 30 percent disabling; 
diabetes mellitus, evaluated as 20 percent disabling; 
peripheral neuropathy of the left upper extremity, evaluated 
as 10 percent disabling; peripheral neuropathy of the right 
upper extremity, evaluated as 10 percent disabling; 
peripheral neuropathy of the left lower extremity, evaluated 
as 10 percent disabling; and peripheral neuropathy of the 
right lower extremity, evaluated as 10 percent disabling.  
The Veteran's combined rating is 70 percent.

The Board notes that VA regulations governing the award of 
TDIUs provide that, for the purpose of one 60 percent 
disability, or one 40 percent disability in combination, 
disabilities resulting from common etiology or a single 
accident will be considered as one disability.  38 C.F.R. § 
4.16(a). 

The Veteran has been service-connected for various disabling 
manifestations of his diabetes mellitus and, as such, these 
disabilities all stem from a common etiology.  Therefore, the 
Veteran's ischemic heart disease, diabetes mellitus, and 
peripheral neuropathy of all four extremities are considered 
as one disability.  By applying the Combined Ratings Table, 
the Veteran has an evaluation of 60 percent for his service-
connected disabilities associated with diabetes mellitus.  38 
C.F.R. § 4.25.

Therefore, with a single disability evaluation of 60 percent 
for the manifestations of his diabetes mellitus, the Veteran 
meets the schedular threshold under 38 C.F.R. 
§ 4.16(a).  As such, the remaining inquiry is whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.

According to the Veteran's Application for Increased 
Compensation Based on Unemployability received in July 2007, 
he indicated that his diabetes and related conditions 
precluded him from securing or following any substantially 
gainful occupation.  On his application, the Veteran reported 
that he completed three years of college.  He also stated 
that he worked full-time as a salesman from 1990 to 1999.  
The Veteran indicated that he became too disabled to work in 
1998.  He also stated that he did left his last job because 
of his diabetes and related conditions, but did not provide 
any facts surrounding the circumstances.  The Veteran 
reported that he had tried to obtain employment since he 
became too disabled to work, but was ultimately granted SSA 
disability benefits.  Additionally, at his June 2007 VA 
examination, he indicated that he retired due to his diabetes 
mellitus and cervical and lumbar disc disease. 

However, despite the Veteran's contentions, the Board finds 
that the evidence of record does not demonstrate that he is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  
Specifically, after evaluating all of the Veteran's service-
connected disabilities, the June 2007 VA examiner opined that 
the Veteran was able to obtain, perform, and secure a job 
requiring a light, sedentary and/or semi-sedentary duty work, 
which would allow him to adjust or change body position, with 
restrictions in pushing, pulling, lifting, or carrying 
objects more than 10 pounds repeatedly during an 8 hour day.  
Additionally, SSA records reflect that the Veteran is 
unemployable due to his nonservice-connected disabilities of 
herniated nucleus pulposus C4/C5, C5/C6, and C6/C7, C5 and C7 
right radiculopathy, osteoarthritis of the spine, bilateral 
carpal tunnel syndrome, bronchial asthma, and a mood 
disorder. 

Therefore, the Board finds that a preponderance of the 
evidence is against a finding that the Veteran's service-
connected disabilities of ischemic heart disease, diabetes 
mellitus, and peripheral neuropathy of all four extremities 
render him unable to secure and follow a substantially 
gainful occupation and, therefore, he is not entitled to a 
TDIU. 


ORDER

An initial rating in excess of 30 percent for ischemic heart 
disease is denied.

A rating in excess of 20 percent for diabetes mellitus is 
denied.

A TDIU is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


